Citation Nr: 1533907	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-43 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected status-post left lower lung lobectomy for non-malignant coin lesion (claimed as removal of left lower lobe of lung).

2.  Entitlement to service connection for a respiratory disorder other than the service-connected status-post lower lung lobectomy, to include chronic obstructive pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	LaVan & Neidenberg, P.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of this hearing is of record.

The Board observes that the Veteran submitted a VA Form 9 in April 2015 in which requested the opportunity to testify at another Board hearing regarding this case.  The Board denies this request.  As already stated, the Veteran was given the opportunity to testify at the February 2013 Board hearing and there is no indication that there is any change in the facts or circumstances of the case.  In fact, he submitted additional argument in April 2015 which appears consistent with the contentions advanced at the February 2013 hearing.  Moreover, while VA's duty to assist includes affording him a hearing, there is no right to multiple hearings on the same issues without some reasonable justification, especially given the large number of veterans patiently waiting for the opportunity to testify at a hearing.  In light of the foregoing, the Veteran's request for another hearing is denied.

In May 2013, the Board remanded this case for further development to include a new VA examination.  Such an examination was accomplished in February 2015, and, as detailed below, the Board finds it is adequate for resolution of the claim for a higher rating for the service-connected lobectomy residuals.  All other development directed by the May 2013 remand regarding this claim appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998), for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the claim of service connection for a respiratory disorder other than the lobectomy residuals.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected post left lower lung lobectomy residuals have not been manifested by malignant neoplasm. 

2.  Although the Veteran has respiratory impairment and does require oxygen therapy, the preponderance of the competent medical and other evidence of record reflects this is due to his COPD and not the service-connected post left lower lung lobectomy residuals.


CONCLUSIONS OF LAW

The criteria for a compensable rating for the Veteran's service-connected status-post left lower lung lobectomy for non-malignant coin lesion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97 (Diagnostic Codes 6819, 6820, 6844) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board observes, however, that the Veteran's left lower lung lobectomy claim arises from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify is satisfied regarding this issue.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of this claim to include from his attorney have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2013 Board hearing.  The Board acknowledges the Veteran indicated at this hearing there were outstanding VA treatment records, as well as private records from a Dr. Richmond.  The Board remanded this case in May 2013, in part, to obtain such records and they have since been added to the evidence on file.  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA medical examinations regarding this case in August 2009 and February 2015.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Although the Board has found deficiencies in these examinations regarding the opinions expressed on the claim of service connection for respiratory disorder other than the lobectomy residuals, no such deficiency is demonstrated regarding the symptoms of the lobectomy residuals themselves.   Further, the Veteran has not otherwise identified any prejudice therein as to this claim, nor has he indicated this disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned February 2013 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  For example, he indicated that he had to satisfy criteria under the appropriate Diagnostic Code for a higher rating.  See Transcript, p. 9.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  


Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the record reflects the RO considered the provisions of Diagnostic Codes 6819, 6820, and 6844 in evaluating the Veteran's left lower lung lobectomy residuals.  

Diagnostic Code 6819 assigns a 100 percent evaluation for malignant neoplasms.  The 100 percent rating is continued beyond the cessation of any surgical, X-ray, antineoplastic or other therapeutic procedure. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by VA examination; if there has been no local recurrence or metastasis, rate on residuals.

In this case, however, the record does not reflect the service-connected left lower lung lobectomy residuals have been manifested by malignant neoplasms at any time during the pendency of this case.  Moreover, the record reflects the original procedure was due to a non-malignant coin lesion.  As such, it does not appear that Diagnostic Code 6819 is for application in the instant case.

Diagnostic Code 6820 pertains to benign neoplasms of any part of the respiratory system (38 C.F.R. § 4.97), and provides for evaluation using an appropriate respiratory analogy.  See analogous rating provisions of 38 C.F.R. § 4.20.  

Diagnostic Code 6844 is for post-surgical residual (lobectomy, pneumonectomy, etc.), which provides such disability is to be rated pursuant to the General Rating Formula for Restrictive Lung Disease.  Under this Formula, a 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  The next higher rating, 30 percent, is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

The Board also notes that when VA amended the Rating Schedule concerning respiratory conditions, effective from October 6, 2006, VA added provisions that clarify the use of pulmonary function tests in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96 , is titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845."  In pertinent part, this regulation states that post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Moreover, when the final rule amending the respiratory portion of the rating schedule was published in the Federal Register in September 1996, it was noted that one person commented that VA should specify that pulmonary function be tested before bronchodilation in order to reflect ordinary conditions of life.  The response of VA was as follows: 

VA disagrees.  The American Lung Association / American Thoracic Society  Component Committee on Disability Criteria recommends testing for pulmonary function after optimum therapy.  The results of such tests reflect the best possible functioning of an individual and are the figures used as the standard basis of comparison of pulmonary function. Using this standard testing method assures consistent evaluations. 

61 Fed. Reg. at 46,723.

In this case, the Board notes the Veteran has respiratory impairment and does require oxygen therapy.  Further, the February 2015 VA examination noted that pulmonary function test conducted in November 2014 showed FEV-1 was 52 percent of predicted pre-bronchodilator.  However, post-bronchodilator study was not conducted at that time, nor did it give the FEV-1/FVC ratio even though it was stated that FVC was 90 percent of predicted.  More importantly, the preponderance of the competent medical and other evidence of record reflects this respiratory impairment and corresponding treatment is due to his COPD and not the service-connected post left lower lung lobectomy residuals.  

The Board notes, for example, that the August 2009 VA examination stated that pulmonary function tests revealed moderate obstructive airway disease by spirometry and flow volume loop; no evidence of obstructive airway disease by lung volumes; severe defect in gas diffusion capacity; and low normal oxygen saturation on 25/min at rest 92 to 94 percent; and that there was no evidence of restrictive ventilatory impairment by lung volumes.  In other words, these test results showed obstructive lung disease and not the type of restrictive lung disease under which the service-connected disability is evaluated.  His treatment records also reflect his oxygen therapy is for his COPD.  The more recent February 2015 VA examination also included a finding that the COPD was predominantly responsible for the Veteran's need for medication and oxygen therapy, as well as the overall respiratory impairment.  As such, these symptoms are not for consideration in evaluating the Veteran's service-connected lobectomy residuals.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In view of the foregoing, the Board must find that the preponderance of the evidence is against a finding the Veteran meets or nearly approximates the criteria for a compensable rating under Diagnostic Code 6844.  

The record does not reflect any other impairment/symptoms of the Veteran's service-connected lobectomy residuals that would warrant consideration of other Diagnostic Code(s).  Moreover, as stated above, Diagnostic Code 6844 is specifically for surgical residuals, and expressly mentions lobectomy.  The Court has held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, No. 14-0929 (U.S. Vet. App. June 25, 2015); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  

For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a compensable rating for this service-connected disability, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board reiterates that the record reflects the Veteran's respiratory impairment is due predominantly to his COPD, and not the service-connected lobectomy residuals.  Nothing in the record indicates symptoms of the service-connected disability that are not contemplated by schedular criteria.  Moreover, the record does not reflect other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization due solely to the service-connected disability.  The rating criteria are therefore adequate to evaluate the Veteran's lobectomy residuals and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, while there is evidence which suggests the Veteran may be unable to obtain and/or maintain substantially gainful employment due to his respiratory impairment, the Board has already determined such impairment is not due to the service-connected lobectomy residuals.  Therefore, no further discussion of entitlement to a TDIU is warranted with respect to this aspect of the appeal.


ORDER

An initial compensable rating for service-connected status-post left lower lung lobectomy for non-malignant coin lesion (claimed as removal of left lower lobe of lung) is denied.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran's service treatment records reflect he underwent a left lower lobectomy in June 1967 while on active duty.  He was also hospitalized for re-evaluation from September to October 1967, with discharge diagnoses of sequestration of the left lower lobe of the lung; and pectus excavatum.  However, it does not appear he was diagnosed with any other respiratory disorder such as COPD or emphysema during his active service.  Further, the COPD was first diagnosed years after his separation from service.

The Veteran essentially contends that service connection is warranted for a respiratory condition other than that for which service connection is in effect because he maintains that it is related to either his in-service asbestos exposure and/or chemicals to which he was exposed as part of his participation in the SHAD Project (Project 112 called Shipboard Hazard Defense) to include the chemical methylacetoacetate.  He has provided details regarding the circumstances of this purported exposure.  Exposure to both was conceded below by the RO.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-MR, Park IV, Subpart ii, Chapter 2, Section C, provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d). 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

Similarly, the Board observes that there is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  However, the Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  VHA Directive 2004-016 (April 15, 2004) states that the Department of Defense (DoD) has provided VA with declassified information concerning the test name, date, location and ship involved; the names and service numbers of the participating veterans; and identification of the exposure types.  Further, guidance on the development of such claims is provided by VA Fast Letter 02-24, to include that SHAD veterans should be scheduled for appropriate examinations; and that all examinations should include a request for a medical opinion regarding any relationship between the current disability and exposure to agents, simulants, tracers and decontaminants used in the test(s) involved.  See also Parks v. Shinseki, 716 F.3d 581 (2013) (observing that in 2004 the Veterans Health Administration issued a directive requiring VA to provide to Project 112 veterans "a thorough clinical evaluation.")  

In view of the fact the Veteran is already service-connected for residuals of the lower lung lobectomy, as well as the complex nature of the asbestos exposure and the types of exposure experienced by veterans involved in project SHAD, the Board has determined that competent medical evidence is required to resolve this case.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In this case, the only competent medical opinions to explicitly address the current claim are that of the August 2009 VA examination, an August 2010 VA medical opinion, and the February 2015 VA examination.

The August 2009 VA examiner opined that it was less likely than not that the current respiratory condition was secondary to asbestos exposure, stating that the Veteran had no clinical signs or symptoms of asbestosis.  Further, the August 2009 VA examiner opined that it was less likely than not that the Veteran's current respiratory condition was secondary to the same cause for the lobectomy in service, stating that they were 2 different disease entities.  In addition, the examiner indicated that the COPD was due to the Veteran's 35 year smoking habit.  

The Board previously determined the August 2009 VA examination was not adequate for resolution of this case.  In pertinent part, the Board noted that while the VA examiner found no evidence of asbestosis, VA outpatient treatment records dated in September 2008 included a diagnosis of asbestosis.  Therefore, the Board concluded that the rationale for the examiner's opinion was not consistent with the other evidence of record.  Moreover, the Board stated that even finding that the Veteran has been diagnosed with asbestosis, it was not clear from the evidence of record to what extent the current respiratory problems are due to asbestosis as opposed to the other findings of COPD, emphysema, etc.  Finally, the Board noted that the August 2009 VA examiner did not specifically address whether the COPD and/or other respiratory problems were secondary to the service-connected disability.  

The August 2010 VA medical opinion concluded that the Veteran's COPD was not caused by or a result of exposure to methylacetoacetate during active service.  In support of this opinion, the examiner noted that this chemical was not at all mentioned in the environmental risk factors, and that search for this chemical in the internet was also nil.  Nevertheless, as noted in the May 2013 Board remand, the Veteran's attorney maintains that there is such a connection.  The Board also noted the aforementioned deficiencies in the August 2009 VA examination.

The subsequent February 2015 VA examination noted, in pertinent part, that the Veteran's VA claims folder had been reviewed; the circumstances which resulted in the Veteran's in-service lobectomy; as well as his conceded in-service exposure to asbestos, and participation in SHAD to include chemical exposure most likely methylacetoacetate.  Based upon the evidence of record, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness; and that it was less likely than not (less than 50 percent probability) it was proximately due to or the result of the Veteran's service-connected condition.  Further, the VA examiner's stated rationale discussed how the COPD was not due to the in-service asbestos exposure, and that it was not caused or aggravated by the service-connected lobectomy residuals.  The VA examiner also opined that the Veteran's participation in SHAD would not have caused his coin lesion in his lung, nor would his conceded asbestos exposure.  However, the examiner did not expressly address whether the Veteran's participation in SHAD would have caused his COPD even though such an opinion was requested by the Board's remand.  Without such an opinion the Board must find that this examination is not adequate for resolution of this case.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, this case must be remanded to obtain clarification from the February 2015 VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  If that examiner is unavailable, the requested opinion should be obtained from another appropriately qualified clinician.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for respiratory problems, to include COPD and emphysema, since February 2015.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the February 2015 examiner for review and clarification of the opinion expressed therein.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not that any current respiratory disorder found to be present, to include COPD, is due to the chemicals to which the Veteran was exposed in SHAD.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

If additional testing or examination is deemed necessary, then it should be conducted.

If the original February 2015 VA examiner is unavailable, the requested opinion should be obtained from another appropriately qualified clinician.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2015, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


